     Case 3:20-cv-02470-WQH-MDD Document 14 Filed 05/19/21 PageID.98 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHELLE NGUYEN, et al.,                        Case No.: 20cv2470-WQH-MDD
12                                     Plaintiffs,
                                                     SCHEDULING ORDER
13   v.                                              REGULATING DISCOVERY
                                                     AND OTHER PRE-TRIAL
14   XAVIER BECERRA, et al.,
                                                     PROCEEDINGS
15                                   Defendants.
16
17         Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
18   held on May 19, 2021. After consulting with the attorneys of record for the parties and
19   being advised of the status of the case, and good cause appearing, IT IS HEREBY
20   ORDERED:
21         1.     Any motion to join other parties, to amend the pleadings, or to file additional
22   pleadings shall be filed by July 6, 2021.
23         2.     All discovery, including expert discovery, shall be completed by all parties
24   by October 19, 2021. Completed means that interrogatories, requests for production, and
25   other discovery requests must be served at least thirty (30) days prior to the established
26   cutoff date so that responses thereto will be due on or before the cutoff date. All
27   subpoenas issued for discovery must be returnable on or before the discovery cutoff date.
28   All disputes concerning discovery shall be brought to the attention of the Magistrate

                                                 1
                                                                                20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 14 Filed 05/19/21 PageID.99 Page 2 of 4



 1   Judge no later than thirty (30) days following the date upon which the event giving rise to
 2   the dispute occurred. The parties are required to meet and confer regarding all discovery
 3   disputes pursuant to the requirements of Local Rule 26.1(a). The parties are to comply
 4   with the chambers rules of the Magistrate Judge in bringing discovery before the court.
 5         3.     All expert disclosures required by Fed. R. Civ. P. 26(a)(2) shall be served on
 6   all parties on or before August 19, 2021. Any contradictory or rebuttal disclosures
 7   within the meaning of Rule 26(a)(2)(D)(ii) shall be disclosed on or before September 20,
 8   2021. Unless otherwise stipulated by the parties, the required expert disclosures shall
 9   include an expert report as required by Rule 26(a)(2)(B). If a written report is not
10   required, the disclosure must provide the information required under Rule 26(a)(2)(C).
11         4.     Failure to comply with this section or any other discovery order of the court
12   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
13   the introduction of experts or other designated matters in evidence.
14         5.     All other pretrial motions must be filed by November 19, 2021. Counsel for
15   the moving party must obtain a motion hearing date from the law clerk of the judge who
16   will hear the motion. The period of time between the date you request a motion date and
17   the hearing date may vary from one district judge to another. Please plan accordingly.
18   Failure to make a timely request for a motion date may result in the motion not being
19   heard. Motions in limine are to be filed as directed in the Local Rules, or as otherwise set
20   by the district judge.
21         6.     Upon joint request of the parties, a Mandatory Settlement Conference shall
22   be conducted before Magistrate Judge Mitchell D. Dembin.
23         7.     Counsel shall file their Memoranda of Contentions of Fact and Law and take
24   any other action required by Local Rule 16.1(f)(2) by February 18, 2022.
25         8.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
26   Civ. P. 26(a)(3) by February 18, 2022. Failure to comply with these disclosure
27   requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
28   37.

                                               2
                                                                                20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 14 Filed 05/19/21 PageID.100 Page 3 of 4



 1          9.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 2    February 25, 2022. At this meeting, counsel shall discuss and attempt to enter into
 3    stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 4    exchange copies and/or display all exhibits other than those to be used for impeachment.
 5    The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 6    note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
 7    P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial
 8    conference order.
 9          10.    Counsel for plaintiff will be responsible for preparing the pretrial order and
10    arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By March 4,
11    2022, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
12    for review and approval. Opposing counsel must communicate promptly with plaintiff’s
13    attorney concerning any objections to form or content of the pretrial order, and both
14    parties shall attempt promptly to resolve their differences, if any, concerning the order.
15          11.    The Proposed Final Pretrial Conference Order, including objections to any
16    other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
17    lodged with the assigned district judge by March 11, 2022, and shall be in the form
18    prescribed in and comply with Local Rule 16.1(f)(6).
19          12.    The final Pretrial Conference is scheduled on the calendar of the Honorable
20    William Q. Hayes on March 18, 2022 at 11:00 a.m.
21          13.    The parties must review the chambers’ rules for the assigned district judge
22    and magistrate judge.
23          14.    A post trial settlement conference before a magistrate judge may be held
24    within 30 days of verdict in the case.
25          15.    The dates and times set forth herein will not be modified except for good
26    cause shown.
27          16.    Briefs or memoranda in support of or in opposition to any pending motion
28    shall not exceed twenty-five (25) pages in length without leave of a district court judge.

                                                3
                                                                                 20cv2470-WQH-MDD
     Case 3:20-cv-02470-WQH-MDD Document 14 Filed 05/19/21 PageID.101 Page 4 of 4



 1    No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
 2    Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
 3    and a table of authorities cited.
 4          17.    Plaintiff’s counsel shall serve a copy of this order on all parties that enter
 5    this case hereafter.
 6          IT IS SO ORDERED.
 7    Dated: May 19, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                                   20cv2470-WQH-MDD
